DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 06/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 15/462,507 was reviewed and accepted 06/03/2022.  The terminal disclaimer has been recorded, and the corresponding double patenting rejections are hereby withdrawn.
Allowable Subject Matter
Claims 23-42 are allowed.
The following is an examiner’s statement of reasons for allowance: 	
The prior art of record discloses a lid assembly for a plasma chamber comprising a support plate formed from a conductive material, a gas conduit disposed through a central portion of the support plate, a showerhead with a plurality of holes formed through the showerhead, the showerhead coupled to the gas conduit, the plurality of holes in fluid communication with the gas conduit, a field concentrator, an annular coil disposed in the first channel and second channels, each coil disposed in an insulating liner nested in the channels of the plate, the field concentrator at least partially disposed in first channel around the annular coil, a first channel formed between the gas conduit and the first conductive ring, a second channel formed between the gas conduit and the first conductive ring.
However the prior art of record does not disclose or suggest a second conductive ring disposed radially outward of the first conductive ring, wherein the support plate is in contact with the first conductive ring and the second conductive ring and/or a plenum through the support plate radially outward of the showerhead, the plenum formed through the support plate radially outward of the showerhead to provide a process gas access to a bottom of the support plate between the first channel and the second channel and radially outward of the second channel, as set forth in the present claims.  The apparatus of Godyak in view of Godyak’292, Kobayashi as a combination does not reasonably suggest the above limitations, and further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.  This subject matter is therefore rendered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718